DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/20 is being considered by the examiner.

Response to Amendment
This office action is in response to preliminary amendment filed on 4/21/20.  Claims 1-11, 13, and 26-33 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
responsive to the network node indicating that the full RRC context is to be applied” which is indefinite because claim 1, from which claim 2 depends, recites that the network node “receiving an addition request acknowledgement message from the target secondary node, wherein the addition request acknowledgement message comprises a context indication regarding a full radio resource control (RRC) context or a delta RRC context” which suggests that the target secondary node indicates that a full RRC context is applied.  Therefore it cannot be determined whether indicating the full RRC context is performed by the network node or a target primary node.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-11, 13, 26-29, and 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US 2018/0359800 which claims benefit to 62/570,644 that contains support for all relied upon citations).
Regarding claim 1, Wu teaches a method of operating a network node (first BS) to provide dual connectivity in a handover of a user equipment (UE) in a new radio telecommunications system, the method comprising:
(third BS), an addition request message (SN Addition Request message) to allocate resources for the UE in the handover (SN change from a second BS to the third BS) (first BS transmits an SN Addition Request message to a target, or third BS, to allocate resources for handover, change from second BS to the third BS) [paragraphs 39, 50];
receiving an addition request acknowledgement message (SN Addition Request Acknowledge message) from the target secondary node (first BS receives SN Addition Request Acknowledge) [paragraphs 40, 50], wherein the addition request acknowledgement message comprises a context indication (information element (IE)) regarding a full radio resource control (RRC) context (full configuration) or a delta RRC context (delta configuration), wherein the delta RRC context comprises data that is updated relative to data in a UE context (reusing one or more configurations) (first BS receives SN Addition Request Acknowledge message from third BS including an information element (IE) that may indicate a full or delta configuration that reuses or is dependent on a first SCG configuration) [paragraphs 45, 48]; and
based on the received context indication, sending, from the network node, a message (first RRC message) [paragraph 41], wherein responsive to the context indication comprising a full RRC context, the message sent to the UE includes a flag (indication) to release a previous EN-DC configuration (first SCG configuration) (based on received IE indicating a full configuration, first BS sends a first RRC message to a UE that includes an indication indicating release of a first SCG configuration) [paragraphs 41, 45], and
wherein responsive to the context indication comprising a delta RRC context, the message sent to the UE does not include an indication to release EN-DC configuration (responsive to IE indicating a delta configuration, first BS does not include indication indicating release of a first SCG configuration) [paragraph 48].

Regarding claim 3, Wu teaches the method of Claim 1, wherein the full RRC context or the delta RRC context comprises data for a master cell group (MCG) that corresponds to the network node and a secondary cell group (SCG) that corresponds to a source secondary node [paragraph 5].
Regarding claim 4, Wu teaches the method of Claim 1, wherein the addition request acknowledgement message comprises an RRC configuration indication (IE) that informs the network node that the target secondary node applied the full RRC context or the delta RRC context (IE sent in SN Addition Request message indicates full or delta configuration) [paragraphs 45, 48].
Regarding claim 5, Wu teaches the method of Claim 1, wherein the context indication comprises a flag value (IE) in the addition request acknowledgement message (SN Addition Request message comprises an IE) [paragraphs 45, 48].
Regarding claim 6, Wu teaches the method of Claim 1, wherein the network node comprises a long-term evolution (LTE) node and wherein the target secondary node comprises a new radio (NR) secondary node (configuration is added in a version of a 3GPP specification, such as NR, later than in a version of a 3GPP specification implemented by the third BS, such as LTE) [paragraphs 3, 45, 84-85].
Regarding claim 10, Wu teaches the method of Claim 1, wherein the network node sends, to the UE, an RRC connection reconfiguration message (LTE RRC Connection Reconfiguration message) to apply the full RRC context or the delta RRC context [paragraphs 41, 84].
Claims 11 and 13 recite similar subject matter to claim 1, and are therefore rejected on the same basis.
Claim 26 recites similar subject matter to claim 3, and is therefore rejected on the same basis.
(first SCG configuration), and Page 6 of 9Attorney Docket No. P73594-US2wherein, responsive to the addition request message comprising the addition trigger indication, the addition request acknowledgement message comprises an RRC configuration indication (IE) that informs the network node that the target secondary node applied the full RRC context or the delta RRC context (SN Addition Request message comprises first SCG configuration, and wherein, responsive to receiving the SN Addition Request message, third BS transmits SN Addition Request Acknowledge message comprising an IE that informs the first BS that the third BS applied a full or delta configuration) [paragraphs 39, 45, 48].
Claim 28 recites similar subject matter to claim 5, and is therefore rejected on the same basis.
Claim 29 recites similar subject matter to claim 6, and is therefore rejected on the same basis.
Claim 33 recites similar subject matter to claim 10, and is therefore rejected on the same basis.

Allowable Subject Matter
Claims 7-9 and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T HUYNH/Primary Examiner, Art Unit 2647